myles lorentz inc petitioner v commissioner of internal revenue respondent docket no filed date p used specialized but highway-legal trucks known as tractors and belly-dump trailers in its business p’s trac- tors operated most economically off highway p’s tractors and trailers were modified for heavy use but no legal or technical obstacles prevented p from driving either tractors or trailers on highways p’s tractors could pull trailers other than the belly-dump trailers likewise p’s trailers could be moved by vehicles other than p’s tractors approximately percent of p’s tractors’ mileage during the years in question occurred off highway for tax years ending date and date p claimed credits under sec_34 and sec_6427 for its tractors’ nontaxable_use under the off- highway business use exception of sec_6427 r disallowed p’s credits p stipulates that its tractors and trailers are highway vehicles under sec_6421 per sec_48_4061_a_-1 manufacturers retailers excise_tax regs but argues that the special-design and substantial impair ment exception of sec_48_4061_a_-1 manu- facturers retailers excise_tax regs applies making them off-highway vehicles and the fuel they use off-highway cred- itable held the tractors and trailers are not analyzed together for purposes of interpreting the term vehicle the plain language of sec_48_4061_a_-1 manufacturers retailers excise_tax regs and the fact that the tractors and trailers could each perform their designed functions paired with other vehicles indicate that tractors and trailers are each a distinct vehicle for purposes of the credit held further the tractors are not specially designed for off-highway use because while heavy duty modifications allowed them to work off highway they were in most respects identical to unmodified tractors used on highway and were not designed to transport a particular type of load held further the trac- tors are not substantially impaired with respect to on-high- way use because they could fit and operate on a highway at regular highway speeds held further for tax_year ending date p’s tractors do not qualify for the off-high- way transportation exception in sec_48_4061_a_-1 manufacturers retailers excise_tax regs held further for verdate 0ct jun jkt po frm fmt sfmt v files myles sheila myles lorentz inc v commissioner tax_year ending date sec_7701 defines highway vehicle even more narrowly such that p’s tractors do not constitute off-highway vehicles gordon p heinson for petitioner william r peck for respondent opinion holmes judge the code gives a credit for fuel taxes paid on diesel consumed in an off-highway_business_use myles lorentz inc mli bought diesel for vehicles that it used in roadbuilding and mining and which it moved from job to job mli is not claiming the credit for the fuel that its vehicles consume on highways but it does want the credit for the fuel that they consume off public highways whether mli gets the credit depends on exactly what vehicles we look at and whether those vehicles are highway vehicles under the code and regulations background mli is in the business of moving dirt and it moves the dirt with a fleet of mack trucks these trucks are tractors but not the kind driven by farmers they are called tractors because they can pull other things they are also the sort of vehicles that get alphanumeric designations that those in the trade recognize but no one else would mli’s fleet had four rw713s one tm600 and the rest a mix of rd690ss and rd688ss all these tractors were heavy-duty ie they had lower-than-normal gear ratios and their suspensions axles gearboxes and chassis assemblies had all been modi- fied to mli’s specifications to give them extreme strength and power mli used these heavy tractors mainly to pull what are called belly-dump trailers-trailers that open at the bottom to dump their contents and that are hooked up to the fifth wheels of the tractors mli’s trailers could each hold approxi- mately tons and each had side panels made of steel to help hold their gargantuan loads all of this would make the tractor-trailer combination a daunting thing for a mere pas- these numbers are drawn from mli’s records for its tax_year ending date mli didn’t give us much for the following year but any subsequent change in the asset mix doesn’t upset our analysis verdate 0ct jun jkt po frm fmt sfmt v files myles sheila united_states tax_court reports senger car to meet on the road when mli needed to move these behemoths it altered the trailers by adding mud flaps and removing the trailers’ steel side panels and push bumpers -special bumpers that enable bulldozers to push them along when they’re used off highway these tractor-trailers were not only heavy-duty but used heavily mli registered its fleet of tractors for use in states in mli drove them almost a million miles on and between projects in minnesota wisconsin north dakota nebraska and oklahoma in it used them in north dakota kansas and colorado a large part of this mileage was off road but about percent each year was on public highways and the tractors did not rack up this mileage only while pulling fully loaded belly-dump trailers-mli also used them either to haul the belly-dump trailers empty or to haul a completely different type of trailer that carried construc- tion-support equipment even when empty though a tractor- belly-dump-trailer combination weighed about tons most states have limits on the weight of vehicles using their high- ways-many pincite tons though nebraska allows around yet even if laden with the maximum permissible load the tractors could maintain regular highway speeds mli claimed a credit on its returns for the diesel consumed in and by the tractors on projects that were entirely off highway dollar_figure for the tax_year ending date and dollar_figure for the year ending date mli did not claim a credit on either return for the fuel its vehicles used in projects which mixed off-highway use and on-highway use the commissioner disallowed the entire amount as a credit for both tax years in his notice_of_deficiency but he did determine that mli should be allowed the amount as an increased deduction for total fuel expense mli wants the neither the height nor the width of the tractors or trailers prevented mli from using them on highways our court is one of limited jurisdiction and we hear only those cases congress tells us we can see sec_7442 83_tc_309 we don’t typically have jurisdiction over this type of excise_tax see sec_6211 but the commissioner here disallowed the sec_34 credits that mli claimed on its income-tax returns and we do have jurisdiction to redetermine the deficiency that resulted from that disallowance the commissioner applied the total expense to the tax_year ending in date-he car- ried the tax-year-ending-in-january-2005 portion forward in the form of a net-operating-loss de- duction this reduction of income also led to a redetermination of mli’s domestic-production- activities deduction verdate 0ct jun jkt po frm fmt sfmt v files myles sheila myles lorentz inc v commissioner greater benefit a tax_credit would give it and in challenging the notice_of_deficiency now also asks us to allow it a credit for all the diesel its vehicles used while off highway even on projects with mixed off-highway and on-highway use we set the case for trial in st paul but then mli and the commissioner submitted it for decision on fully stipulated facts under rule mli’s principal_place_of_business was minnesota when it filed its petition discussion the code taxes every gallon of diesel_fuel that is to be used in the united_states at a rate of cents per gallon see sec_4081 if the government doesn’t get its money from the diesel producer either the retailer or the consumer can be on the hook see sec_4041 and b but for the taxpayer whose vehicles use diesel off highway there’s a potential break sec_34 and sec_6427 tell the commissioner to credit the tax imposed to the diesel’s ultimate_purchaser for each gallon of his nontaxable_use the code lists several nontaxable uses but the one driving this case is what sec_6421 calls off-highway_business_use see sec_6427 sec_4041 c sec_6421 tells us that the first requirement for this credit is that a taxpayer be engaged in a trade_or_business or income- producing activity no one disputes that mli is sec_6421 then defines off-highway_business_use by saying what it’s not it’s not fuel used in a highway vehicle that’s reg- istered or that should be registered for highway use mli admitted its vehicles were registered for highway use and didn’t deny that they fell within the general definition of a highway vehicle -a highway vehicle is any self-pro- pelled vehicle or any trailer or semitrailer designed to per- form a function of transporting a load over public highways unless otherwise noted all section references are to the internal_revenue_code as amended and in effect for each year at issue and all rule references are to the tax_court rules of prac- tice and procedure this rate includes a 1-cent-per-gallon increase for the leaking_underground_storage_tank_trust_fund lust_tax see sec_4041 sec_4081 in congress enacted legislation that changed the amount of the credit a taxpayer could claim for diesel_fuel used in a nontaxable_use see energy policy act of pub_l_no sec_1362 sec_119 stat pincite for fuel used before date taxpayers could claim a credit for the lust_tax so the applicable_rate wa sec_24 cents per gallon after sep- tember taxpayers could claim only a credit of cents per gallon verdate 0ct jun jkt po frm fmt sfmt v files myles sheila united_states tax_court reports whether or not also designed to perform other functions sec_48_4061_a_-1 manufacturers retailers excise_tax regs emphasis added mli steered us instead toward one of the exceptions to these general rules-the one for vehicles specially designed for off-highway transportation see sec_48_4061_a_-1 manufacturers retailers excise_tax regs the off-highway exception has two require- ments special design-mli’s vehicles must be specially designed for the primary function of transporting a par- ticular load eg for mining or construction other than on a public highway substantial impairment-the special design must also substantially limit or substantially impair the transport of such load over the public highways relevant factors include but are not limited to whether the vehicle travels at highway speeds the vehicle requires a special permit for highway use or the vehicle is too heavy too high or too wide for regular use see id if mli can drive over these two speed bumps with its argu- ment unrattled it can claim the sec_34 credit for its tax_year ending in but the regulation takes us only so far-relatively new sec_7701 applies to and although congress incorporated most of the regulation’s lan- guage into that section it also made a few changes which may or may not turn out to be important because of this change in the law we need to look at each year separately but before we do that we have to answer a very important question common to both years-are the vehicles we’re supposed to classify the giant tractors by themselves or the tractors in tandem with the belly-dump trailers once we do this we can figure out whether the t he term ‘public highway’ includes any road whether a federal highway state highway city street or otherwise in the united_states which is not a private roadway sec_48 a - d manufacturers retailers excise_tax regs in congress added paragraph defining off-highway vehicles to sec_7701 and made it apply for tax periods beginning after date american_jobs_creation_act_of_2004 pub_l_no sec_852 c stat pincite because mli’s fiscal_year runs through january its tax_year ending date is the first to which sec_7701 applies verdate 0ct jun jkt po frm fmt sfmt v files myles sheila myles lorentz inc v commissioner is specially designed vehicle for off-highway use by applying the regulation for mli’s tax_year ending in date and then deciding if sec_7701 leads to a dif- ferent result for the tax_year ending in date a what is a vehicle the parties agree that the regulation’s definition of high- way vehicle governs for both years mli however says its tractor-trailer combination is the vehicle we judge the commissioner argues that we should look at the tractors and trailers separately the commissioner has his reason if the regulation applies separately to tractors and trailers we need look only at the vehicle that uses diesel fuel-the tractor-and can ignore the design and use of the trailers we look first to see if the regulation has some plain meaning see 137_tc_100 this may not get us very far because the regulation defines a vehicle as consisting of a chassis and a body but does not include the vehicle’s load sec_48_4061_a_-1 manufacturers retailers excise_tax regs but the rest of the regulation is more helpful exam- ples of vehicles are truck tractors trailers and semitrailers id it also defines highway vehicle as any self-propelled vehicle or any trailer or semitrailer designed to perform a function of transporting a load over public high- ways id emphasis added and because the term trans- port includes the term tow see id we know that a high- way vehicle includes a self-propelled vehicle towing a load over public highways we think this gives the commissioner the better of the argument and read the regulation like he does as treating mli’s tractors as vehicles separate from its belly-dump trailers both by definition and by example the regulation distinguishes the two it uses the disjunctive or and it does not use a phrase such as or a combination thereof see also 55_fedclaims_203 given the clear language of the regulation and the consistent case law the court sees no reason to couple the tractor and trailer mli has failed to show that a belly-dump trailer that it hitches to a tractor becomes a single vehicle-in fact the evi- verdate 0ct jun jkt po frm fmt sfmt v files myles sheila united_states tax_court reports dence showed the contrary the standard fifth wheel allows different kinds of trailers to be hitched to the same mack tractor mli actually hitched its tractors to trailers other than its belly-dump trailer when it needed to move construc- tion-support equipment to a job site and the belly-dump trailers had off-highway bumpers that enabled them to be pushed by still another type of vehicle-bulldozers this leads us to find that mli’s tractors and belly-dump trailers were separate vehicles since the tractors not the trailers consumed the diesel they are what we will analyze b tax_year ending date the regulation that we don’t find the tractor-trailer combination to be a single vehicle does not mean that the trailers are irrelevant to our analysis for the first year at issue we look to the regulation and the first part of its definition of the off-high- way-vehicle exception requires that mli’s tractors be spe- cially designed for the primary function of transporting a particular type of load other than over the public highway in connection with a construction or mining operation sec_48_4061_a_-1 manufacturers retailers excise_tax regs remember that transportation includes towing so if the tractors were specially designed for the primary function of towing belly-dump trailers or even as mli argues for moving construction or mining material in those trailers mli would have a good argument we do not however find the design of mli’s tractors to be special in this sense caselaw teaches us that the word pri- mary in the regulation does not mean exclusive see world- wide equip inc v united_states 605_f3d_319 6th cir but instead something like of first importance or principally see 383_us_569 while the context in which the word primary is used is important-malat looked at section 1221-there is nothing in the regulation or sec_7701 that suggests primary means anything else in this context see eg dehaai v commissioner tcmemo_1989_127 applying why then would the exceptions under sec_48_4061_a_-1 manufacturers retailers ex- cise tax regs even list trailers which by definition don’t burn fuel presumably because that definition also applies to sec_4051’s heavy-vehicle retail tax sec_4071’s highway-vehicle- tires tax and sec_4481’s annual heavy-vehicle use_tax e g sec_48_4061_a_-1 manufac- turers retailers excise_tax regs unlike the fuel excise_tax these taxes are not creditable under sec_34 verdate 0ct jun jkt po frm fmt sfmt v files myles sheila myles lorentz inc v commissioner malat to sec_1_167_a_-1 income_tax regs with that meaning in mind we look at the functions of the mli trac- tors’ special design the first thing we find is that the tractors were not spe- cially designed to primarily transport a particular type of load they were not tailored to tow belly-dump trailers or as mli claims even to transport construction and mining mate- rial they had a more general purpose-hauling very heavy loads-that allowed these tractors to pull a variety of different types of trailers after all the tractors had a standard fifth wheel and the different types of loads that those trailers themselves could haul the tractors had modi- fied suspensions axles gearboxes chassis assemblies and lower-than-normal gear ratios the parties agree that these features made the tractors heavy-duty but we can’t discern from the special design of these heavy-duty tractors that they were designed for a particular type of load we find moreover that the tractors were not designed pri- marily for off-highway use while the modifications allowed the tractors to work off highway they also allowed those same tractors to haul loads large or small on a highway the parties agreed that mli’s modified tractors and the manufacturers’ unmodified tractors were otherwise identical in particular the manufacturers’ specifications for the trac- tors list the vehicles’ application as class a highway which is the same application that unmodified tractors have we therefore find that the tractors weren’t designed for the primary function of transporting a particular type of load other than over the public highway even if mli had successfully avoided plowing into the spe- cial-design requirement of the exception it would still have to show that by reason of such special design the use of such vehicle to transport such load over the public highways is substantially limited or substantially impaired sec_48_4061_a_-1 manufacturers retailers excise_tax although mli used the tractors primarily to haul belly-dump trailers the special-design re- quirement tells us to look at design not actual use see eg 605_f3d_319 6th cir in a letter dated date a mack sales representative opined that mack truck models ctp7 and rd686 were for construction use but without stating how the heavier speci- fications were used in construction these models were similar to the ones at issue but even if we assumed the tractors’ primary function was for construction that fact would still leave us without anything in the record about whether they were designed for a particular type of load verdate 0ct jun jkt po frm fmt sfmt v files myles sheila united_states tax_court reports regs for mli’s tax_year ending in date the gov- erning regulation required that the special design substan- tially limit or impair the vehicles’ use on highways the regu- lation lists particular limits could the vehicles travel at normal highway speeds did they need a special permit to use the highways or were they too high or too wide or too heavy for regular highway use see id the substantial- limitation test would still be a problem because mli has not shown that any of these limitations existed the regulation does however allow us to consider other relevant considerations and these are what mli points to for starters it highlights a limitation with the belly-dump trailers mli needs to remove the push-bumpers and side panels and add mud flaps before it can use the trailers on the highway we agree that changing those parts would limit the belly-dump trailer-but because of the way we define vehicle we look only to the special design of the tractors not the trailers and ask whether there’s any element of their design that substantially limits or impairs their highway use mli does make one argument that is on point since the tare weight of the tractor-trailer combination is so great it not only gets lower fuel mileage it can’t carry as much cargo without exceeding state-imposed maximum-weight limits this makes for a plausible argument that mli’s trac- tors are economically inefficient for highway use even if physically capable of it mli points to flow boy inc v united_states no civ-80- 602-e wl w d okla date aff ’d wl 10th cir date in flow boy the vehicle looked a bit like a dump truck but discharged hot-mix asphalt via a conveyer belt rather than by gravity the vehicle could travel at normal highway speeds had acces- sories that permitted normal highway use and was not too long too wide or too high but the jury still found for the taxpayer and that decision was affirmed on appeal see flow by mli’s own admission the same would be true for the tractor-trailer combination if that was the vehicle we looked at mli’s tractor-trailers did not require a special permit for highway use could travel at normal highway speeds and were not too high or too wide or too heavy for regular highway use tare weight is the weight of a vehicle without a load the same flow boy semitrailer was at issue in j h holland co v united_states no 1090-e wl w d okla date applying the pre-1977 regulation and a similar flow boy model swirled by in 247_fsupp2d_299 w d n y verdate 0ct jun jkt po frm fmt sfmt v files myles sheila myles lorentz inc v commissioner boy wl at the logic it would be illegal for the vehicle to travel on public highways at full capacity and because the vehicle had to be loaded to full capacity to be profitable it could not economically operate with a lighter legal load id mli’s modified tractors are heavier than unmodified trucks and we agree that they are not as fuel efficient as unmodified tractors we also agree that they will bump up against state weight limits carrying less cargo than unmodified tractors a mack sales representative made the same point in a letter in which he wrote that mack’s modifications to the tractors made them heavier and inefficient but we can’t stop there because in our reading the regula- tion requires more-it requires that the impairments or limitations be substantial and here we find mli’s argument fails consider first how flow boy is distinguishable in flow boy the vehicles would have been unprofitable if carrying anything other than a full load although mli’s tractors if fully loaded could have gross weights of more than tons there’s no evidence in the record in this case that mli needed the tractors to be fully loaded to turn a profit see fla power light co v united_states 56_fedclaims_328 distinguishing flow boy because additional costs attrib- utable to vehicles’ weight speed and fuel efficiency did not render public-highway operations unprofitable we also don’t think that mli’s tractors could have been all that limited they did after all spend much of their time on public highways-almost percent of all the miles traveled by the tractors when hauling the trailers was on public high- ways during its fiscal_year ending in date mli did not provide information for fiscal_year we there- fore find that the weight of the tractors was not a substantial limitation under the regulation the court evaluating flow boy units in gateway also found they had to be fully loaded to be profitable gateway f_supp 2d pincite and at least one other court has read the regula- tion as focused on safety not economic efficiency see 55_fedclaims_203 but mli didn’t argue that the weight of its tractors made them unsafe on public highways unlike the special-design test the substantial-limitation test focuses on use and we thus read the regulation as letting us analyze the particular use a taxpayer makes of his vehicles verdate 0ct jun jkt po frm fmt sfmt v files myles sheila united_states tax_court reports c tax_year ending date effect of the new section like the regulation sec_7701 looks to both a vehicle’s design and whether that design substantially limits or impairs its use on the public highways a vehicle shall not be treated as a highway vehicle if such vehicle is spe- cially designed for the primary function of transporting a particular type of load other than over the public highway and because of this special design such vehicle’s capability to transport a load over the public highway is substantially limited or impaired emphasis added sec_7701’s phrasing is different from the regulation in four ways the change_of the phrase such load to the more general a load a vehicle’s design is determined solely on the basis of its physical characteristics sec_7701 the listed considerations for substantial limitation or impairment are now the size of the vehicle whether such vehicle is subject_to the licensing safety and other require- ments applicable to highway vehicles and whether such vehicle can transport a load at a sustained speed of at least miles per hour sec_7701 and the ability of a vehicle to transport a greater load off the public highway than such vehicle is permitted to trans- port over sec_7701 the public highway immaterial is none of the differences between the statute and the regula- tion helps mli for example if towing the belly-dump trailer over a public highway were to prove unprofitable for mli and we were to find substantial limitation or impairment under the regulation this factor alone would now not be enough under the statute the change to a load from such load means that we would have to take the additional step of evaluating the tractors’ efficiency when transporting for example another kind of trailer that could also be hooked to the tractors’ fifth wheels next we read the phrase a vehicle’s design is determined solely on the basis of its physical characteristics to restrict us from looking at a vehicle’s actual use in deciding whether it was specially designed for a particular type of off-highway load mli’s use of the tractors to tow belly-dump trailers full verdate 0ct jun jkt po frm fmt sfmt v files myles sheila myles lorentz inc v commissioner of dirt and other material is now an inappropriate fact for us to consider because it goes beyond looking at only the phys- ical characteristics of the tractors as for the substantial-limitation-or-impairment factors that the code now lists they are nearly the same as those in the old regulation except that instead of describing whether mli’s tractors may travel at regular highway speeds we now may consider whether the tractors with a load can sustain speeds of miles per hour on a public highway we know that mli’s tractors could travel at regular highway speeds while transporting a maximum load as permitted by state law there’s no evidence that it can’t sustain that speed over any particular period of time let alone sustain a speed of only miles per hour finally there’s no doubt that mli’s tractors can haul more weight off a public highway than on one because their hauling capacity exceeds that which is permissible under state laws the statute explicitly tells us this fact is now immaterial all of this means that for mli’s tractors the statute is even less liberal than the regulation and thus mli’s argu- ments for the work its vehicles did in also fail decision will be entered for respondent f verdate 0ct jun jkt po frm fmt sfmt v files myles sheila
